Citation Nr: 0832957	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
veteran contends that he has a current left foot disability 
due to a left foot fracture incurred during service.  He 
additionally contends that he has bilateral hearing loss and 
tinnitus associated with his in-service noise exposure.  

The Board notes that in August 2005, a formal finding was 
made regarding the unavailability of the veteran's service 
medical records (SMRs).  It noted that further attempts to 
secure the veteran's SMRs would be futile as the veteran's 
service records were lost and presumed destroyed in the 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  

Although the veteran's SMRs are unavailable, he submitted two 
letters sent to his now-wife while in service, a letter from 
a service buddy, and a copy of a photograph of himself with a 
cast on his left ankle/foot area.  In one letter to his now-
wife, dated in July 1956, the veteran wrote that he had been 
experiencing an earache all week and that his ears were 
buzzing.  He advised that he was going to the hospital for 
treatment.  In another letter, dated in February 1957, the 
veteran advised that he was in sick bay for a broken bone in 
his foot.  He further wrote that he was expected to be in a 
cast for a few weeks.  

A fellow service member submitted a statement, dated in March 
2006, indicating that he recalled the veteran breaking his 
foot during service and it required a cast for a few months.  
He also recalled the veteran experienced a hearing problem 
and ringing in his ears while in service.  He stated that the 
veteran had gone to sick call a couple times for his hearing 
problems and had been advised that the ear ringing would 
stop.  

At the veteran's April 2008 hearing, he testified that he had 
significant noise exposure while in service.  His military 
occupational specialty was that of a light weapons 
infantryman.  He reported being exposed to the firing of 
rifles, machine guns, and tanks that exploded shells.  The 
veteran testified that he was not provided hearing protection 
during these training maneuvers.  The veteran further noted 
that following service he had some noise exposure, but not to 
the level that he experienced in service.  The veteran's wife 
also testified that his hearing was normal before service, 
but had worsened upon his discharge from service. 

Regarding the claim of tinnitus, the veteran testified that 
he has experienced intermittent ringing in the ears since 
service.  He reported that it occurs sometimes every couple 
months and sometimes every couple weeks-lasting for a day or 
two.  The veteran reported seeking treatment for his hearing 
problems approximately 2 years following service and he also 
recalled seeking treatment 10 years ago.  The veteran 
indicated that he did not have those records.  

As for his claim of a left foot disability, the veteran 
reported that he injured it during a volleyball game while in 
service.  Upon treatment, the veteran recalled his shoelaces 
being cut off as his foot was swollen.  The x-ray report 
indicated that he had fractured the instep of his left foot.  
He related being hospitalized for 10 days to 2 weeks for this 
injury and had a cast on his foot for approximately 6 to 8 
weeks.  The veteran also confirmed that the copy of the 
photograph submitted was a photograph of him in a cast.  

Based upon the evidence of record, the Board finds 
insufficient medical evidence upon which to render a decision 
on the veteran's claims of service connection for a left foot 
disability, bilateral hearing loss, and tinnitus.  The 
evidence of record reflects that the veteran was treated for 
a left foot fracture and ear problems while in service.  
Further, the veteran indicated that he has current symptoms 
associated with the claimed conditions and he has not been 
afforded a VA examination to determine his current 
disabilities and their etiology.  Thus, the claim must be 
remanded for a VA examination to be scheduled and an opinion 
to be rendered as to the likelihood that the veteran's 
currently claimed conditions had their onset in service.   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination to determine the nature and 
etiology of the his hearing loss and 
tinnitus.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly the 
testimony given at the veteran's April 
2008 hearing regarding his in-service 
noise exposure and current symptoms, the 
letter written by the veteran to his wife 
in July 1956 and the March 2006 letter 
from the service comrade, and offer 
comments and an opinion, as to whether any 
currently diagnosed hearing loss and 
tinnitus are causally or etiologically 
related to service.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination. 

2.  The veteran should be afforded an 
examination of left foot to determine the 
nature and etiology of any left foot 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion as to whether any 
currently diagnosed left foot disorder is 
causally or etiologically related to 
service.  The examiner should assume that 
the veteran broke a bone in the instep of 
his left foot and was casted as referenced 
in a February 1957 letter to his wife.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


